VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 430.3 $ 379.4 $ 1,432.7 $ 1,269.4 Electric utility 121.9 126.3 524.2 487.9 Nonutility revenues 155.1 139.1 527.8 524.6 Total operating revenues 707.3 644.8 2,484.7 2,281.9 OPERATING EXPENSES: Cost of gas sold 297.1 255.2 983.1 847.2 Cost of fuel and purchased power 39.7 45.3 182.9 174.8 Cost of nonutility revenues 83.8 77.5 282.2 287.7 Other operating 137.9 122.5 506.3 456.9 Depreciation and amortization 49.8 45.1 192.3 184.8 Taxes other than income taxes 20.6 19.1 74.5 70.0 Total operating expenses 628.9 564.7 2,221.3 2,021.4 OPERATING INCOME 78.4 80.1 263.4 260.5 OTHER INCOME: Equity in earnings of unconsolidated affiliates 8.4 4.2 37.4 22.9 Other income/(expense)- net (0.3 ) 13.7 2.1 36.8 Total other income 8.1 17.9 39.5 59.7 INTEREST EXPENSE 25.4 26.9 97.8 101.0 INCOME BEFORE INCOME TAXES 61.1 71.1 205.1 219.2 INCOME TAXES 24.0 31.1 76.1 76.0 MINORITY INTEREST - 0.1 - 0.1 NET INCOME $ 37.1 $ 39.9 $ 129.0 $ 143.1 AVERAGE COMMON SHARES OUTSTANDING 80.6 75.9 78.3 75.9 DILUTED COMMON SHARES OUTSTANDING 81.0 76.7 78.9 76.6 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.46 $ 0.53 $ 1.65 $ 1.89 DILUTED $ 0.46 $ 0.52 $ 1.63 $ 1.87 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 430.3 $ 379.4 $ 1,432.7 $ 1,269.4 Electric utility 121.9 126.3 524.2 487.9 Other - 0.4 1.8 1.7 Total operating revenues 552.2 506.1 1,958.7 1,759.0 OPERATING EXPENSES: Cost of gas sold 297.1 255.2 983.1 847.2 Cost of fuel and purchased power 39.7 45.3 182.9 174.8 Other operating 82.6 67.7 300.3 266.1 Depreciation and amortization 42.3 39.0 165.5 158.4 Taxes other than income taxes 20.5 18.5 72.3 68.1 Total operating expenses 482.2 425.7 1,704.1 1,514.6 OPERATING INCOME 70.0 80.4 254.6 244.4 OTHER INCOME (EXPENSE) - NET (0.9 ) 3.2 4.0 9.4 INTEREST EXPENSE 20.4 21.8 79.9 80.6 INCOME BEFORE INCOME TAXES 48.7 61.8 178.7 173.2 INCOME TAXES 18.0 24.9 67.6 66.7 NET INCOME $ 30.7 $ 36.9 $ 111.1 $ 106.5 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) December 31, December 31, 2008 2007 ASSETS Current Assets Cash & cash equivalents $ 93.2 $ 20.6 Accounts receivable - less reserves of $5.6 & $3.7, respectively 226.7 189.4 Accrued unbilled revenues 197.0 168.2 Inventories 131.0 160.9 Recoverable fuel & natural gas costs 3.1 - Prepayments & other current assets 124.6 160.5 Total current assets 775.6 699.6 Utility Plant Original cost 4,335.3 4,062.9 Less:accumulated depreciation & amortization 1,615.0 1,523.2 Net utility plant 2,720.3 2,539.7 Investments in unconsolidated affiliates 179.1 208.8 Other utility and corporate investments 25.7 26.3 Other nonutility investments 45.9 50.7 Nonutility property - net 390.2 320.3 Goodwill - net 240.2 238.0 Regulatory assets 216.7 175.3 Other assets 39.2 37.7 TOTAL ASSETS $ 4,632.9 $ 4,296.4 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 266.1 $ 187.4 Accounts payable to affiliated companies 75.2 83.7 Refundable fuel & natural gas costs 4.1 27.2 Accrued liabilities 175.0 171.8 Short-term borrowings 519.5 557.0 Current maturities of long-term debt 0.4 0.3 Long-term debt subject to tender 80.0 - Total current liabilities 1,120.3 1,027.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,247.9 1,245.4 Deferred Income Taxes & Other Liabilities Deferred income taxes 353.4 318.1 Regulatory liabilities 315.1 307.2 Deferred credits & other liabilities 244.2 164.2 Total deferred credits & other liabilities 912.7 789.5 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.0 and 76.3 shares, respectively 659.1 532.7 Retained earnings 712.8 688.5 Accumulated other comprehensive income/(loss) (20.3 ) 12.5 Total common shareholders' equity 1,351.6 1,233.7 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,632.9 $ 4,296.4 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the twelve months ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 129.0 $ 143.1 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 192.3 184.8 Deferred income taxes & investment tax credits 79.6 27.0 Equity in earnings of unconsolidated affiliates (37.4 ) (22.9 ) Provision for uncollectible accounts 16.9 16.6 Expense portion of pension & postretirement periodic benefit cost 7.8 9.8 Other non-cash charges - net 25.4 4.8 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue (83.0 ) (29.1 ) Inventories 26.4 2.6 Recoverable/refundable fuel & natural gas costs (26.2 ) (6.3 ) Prepayments & other current assets 9.8 (3.7 ) Accounts payable, including to affiliated companies 65.7 4.9 Accrued liabilities 16.5 4.6 Unconsolidated affiliate dividends 15.5 20.8 Changes in noncurrent assets 19.6 (21.4 ) Changes in noncurrent liabilities (34.7 ) (37.5 ) Net cash flows from operating activities 423.2 298.1 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Common stock issuance 124.9 - Long-term debt 171.4 16.4 Stock option exercises 0.8 5.2 Requirements for: Dividends on common stock (102.6 ) (96.4 ) Retirement of long-term debt (104.9 ) (23.9 ) Other financing activities - (0.8 ) Net change in short-term borrowings (37.8 ) 92.2 Net cash flows from financing activities 51.8 (7.3 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions 0.2 12.7 Other collections 6.4 38.0 Requirements for: Capital expenditures, excluding AFUDC equity (391.0 ) (334.5 ) Unconsolidated affiliate investments (0.6 ) (17.5 ) Other investments (17.4 ) (1.7 ) Net cash flows from investing activities (402.4 ) (303.0 ) Net change in cash & cash equivalents 72.6 (12.2 ) Cash & cash equivalents at beginning of period 20.6 32.8 Cash & cash equivalents at end of period $ 93.2 $ 20.6 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2008 2007 2008 2007 REPORTED EARNINGS: Utility Group $ 30.7 $ 36.9 $ 111.1 $ 106.5 Non-utility Group Energy Marketing and Services 5.6 6.7 18.0 22.3 Coal Mining (3.0 ) (0.7 ) (4.6 ) 2.0 Energy Infrastructure Services 5.9 2.8 11.4 9.4 Other Businesses (1.7 ) 0.1 - 0.3 Commercial Real Estate Impairment Charge - - (5.9 ) - Total Non-utility Operations 6.8 8.9 18.9 34.0 Corporate and Other (0.4 ) (0.6 ) (1.0 ) (0.4 ) Sub-Total Operations 37.1 45.2 129.0 140.1 Synfuels-related - (5.3 ) - 3.0 Vectren Consolidated $ 37.1 $ 39.9 $ 129.0 $ 143.1 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2008 2007 2008 2007 GAS OPERATING REVENUES (Millions): Residential $ 295.5 $ 259.9 $ 958.9 $ 851.1 Commercial 114.1 99.2 392.7 339.9 Industrial 18.9 17.8 68.8 64.7 Other Revenue 1.8 2.5 12.3 13.7 $ 430.3 $ 379.4 $ 1,432.7 $ 1,269.4 GAS MARGIN (Millions): Residential $ 89.5 $ 83.6 $ 292.2 $ 275.1 Commercial 27.7 25.7 92.9 85.8 Industrial 14.2 13.5 52.2 48.7 Other 1.8 1.4 12.3 12.6 $ 133.2 $ 124.2 $ 449.6 $ 422.2 GAS SOLD & TRANSPORTED (MMDth): Residential 26.5 23.3 79.2 75.0 Commercial 11.7 10.0 35.6 33.4 Industrial 24.0 23.7 91.5 86.2 62.2 57.0 206.3 194.6 AVERAGE GAS CUSTOMERS Residential 904,163 904,922 901,131 901,173 Commercial 84,107 84,263 83,940 83,934 Industrial 1,622 1,609 1,614 1,610 989,892 990,794 986,685 986,717 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 105 % 91 % 102 % 94 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2008 2007 2008 2007 ELECTRIC OPERATING REVENUES (Millions): Residential $ 37.2 $ 37.5 $ 171.0 $ 161.3 Commercial 30.7 30.6 127.1 115.1 Industrial 33.1 37.0 150.5 142.8 Municipals - 3.2 1.0 21.4 Other Revenue 2.8 2.6 7.7 8.2 Total Retail 103.8 110.9 457.3 448.8 Net Wholesale Revenues 18.1 15.4 66.9 39.1 $ 121.9 $ 126.3 $ 524.2 $ 487.9 ELECTRIC MARGIN (Millions): Residential $ 28.8 $ 28.3 $ 129.0 $ 119.6 Commercial 22.0 21.3 89.6 79.0 Industrial 18.4 21.0 82.9 78.3 Municipals - 0.1 - 7.4 Other 2.7 2.5 7.3 7.9 Total Retail 71.9 73.2 308.8 292.2 Net Wholesale Margin 10.3 7.8 32.5 20.9 $ 82.2 $ 81.0 $ 341.3 $ 313.1 ELECTRICITY SOLD (GWh): Residential 331.4 340.2 1,513.8 1,630.5 Commercial 323.5 345.0 1,336.7 1,412.4 Industrial 549.6 596.1 2,409.1 2,538.5 Municipals - 146.8 44.3 616.2 Other Sales - Street Lighting 5.5 4.8 19.5 18.9 Total Retail 1,210.0 1,432.9 5,323.4 6,216.5 Wholesale 401.5 377.2 1,512.9 921.3 1,611.5 1,810.1 6,836.3 7,137.8 AVERAGE ELECTRIC CUSTOMERS Residential 122,576 122,412 122,522 122,162 Commercial 18,385 18,465 18,422 18,474 Industrial 103 107 103 109 Other 34 38 34 37 141,098 141,022 141,081 140,782 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 100 % 133 % Heating Degree Days (Indiana) 104 % 89 % 102 % 90 %
